Citation Nr: 0409335	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  03-02 953A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant is basically eligible for Department of 
Veterans Affairs (VA) benefits.

ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel








INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2002 determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.


FINDING OF FACT

The service department has certified that the appellant's 
spouse had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the U.S. Armed Forces during World War II.


CONCLUSION OF LAW

The appellant's spouse did not have the requisite service, 
and therefore the appellant is not basically eligible for VA 
death benefits.  38 U.S.C.A. § 107 (West 2002); 38 C.F.R. §§ 
3.40, 3.41, 3.203 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that VA satisfied 
its duties under the Veterans Claims Assistance Act of 2000 
(VCAA).

First, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Additionally, VA must indicate which portion of 
that information should be provided by the claimant, and 
which portion VA will try to obtain on the claimant's behalf.  
In this case, VA provided the claimant with the necessary 
information in an April 2002 VCAA letter prior to the denial 
of the claim and the December 2002 Statement of the Case.  
See Pelegrini v. Principi, 17 Vet. App. 412 (2004).  In view 
of the foregoing, the Board finds that VA satisfied its 
duties to notify the claimant under the VCAA. 

VA also has a duty under the VCAA to assist claimants in 
obtaining the evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R.§3.159(c) (2003).  
This duty includes obtaining relevant records in the custody 
of a Federal department or agency.  38 C.F.R. § 3.159(c)(2) 
(2003).  VA will end its efforts to obtain records from a 
Federal department or agency only if VA concludes that the 
records sought do not exist or that further efforts to obtain 
those records would be futile.  Id.  In this case, VA twice 
sought the legally relevant evidence from the service 
department.  Thereby, the Board concludes that VA fulfilled 
its duty to assist. 

I.  Factual Background

Following the death of her spouse in January 1965, the 
appellant filed a claim in 1971 with the RO seeking a burial 
allowance.  The appellant asserted that her spouse had 
entered military service in 1941 under the United States 
Armed Forces in the Philippines.  The RO denied the claim 
because the appellant failed to file within the statute of 
limitations.  

Next, the appellant sought a burial flag.  In August 1992, 
the RO issued a letter to the appellant stating that after a 
thorough search of its records for U.S. military service, VA 
could not find any record that the appellant's spouse was a 
member of the Phillipine Commonwealth Army, USAFFE, or any 
recognized guerilla service.  

Thereafter, in January 2002, the appellant filed an informal 
claim for death benefits stating that her spouse had served 
in the USAFFE.  In the claim, the appellant noted that her 
spouse had been awarded $188.00 and $282.00 from the U.S. 
Foreign Claims Settlement Commission (FCSC) in 1965.  The 
appellant attached the letter issued by the U.S. FCSC, which 
stated that the monies were intended to cover the period of 
the appellant's spouse's internment as a member of the Armed 
Forces of the United States beginning May 20, 1942, and 
ending November 23, 1942.  The appellant also included an 
affidavit from persons who claimed they served with her 
spouse in the USAFFE.  The appellant filed a formal claim in 
April 2002 for death and indemnity compensation. 

In August 2002, the RO denied the appellant's claim for 
benefits because her spouse did not have the requisite 
military service.  In September 2002, the appellant filed a 
notice of disagreement contending that the payment her spouse 
received from the U.S. FCSC in 1965 proved her spouse served 
with the U.S. Armed Forces.

As a result, in December 2002, the RO sent a request for 
information to the National Personnel Records Center noting 
the letter from the U.S. FCSC.  In January 2003, the records 
center returned the request and certified that the 
appellant's spouse had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerillas, in the service of the United States Armed Forces.

The appellant appealed to the Board contending that other 
conclusive facts prove her spouse served with the U.S. Armed 
Forces, and that she is therefore entitled to death benefits.




II.  Laws and Regulations

The appellant claims that her spouse's military service meets 
the requirements for eligibility for VA benefits on the basis 
that he served with the U.S. Armed Forces in the Philippines.

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits including 
disability compensation benefits authorized by chapter 11, 
title 38, United States Code.  38 U.S.C.A. § 107(a); 38 
C.F.R. § 3.40.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions:  
(1) the evidence is a document issued by the service 
department; (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a) (2003).

With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows 
the following:  (1) service of four months or more; 
(2) discharge for disability incurred in the line of duty; or 
(3) ninety days creditable service based on records from the 
service department such as hospitalization for 90 days for a 
line of duty disability.  38 C.F.R. § 3.203(b) (2003).  When 
the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements discussed 
above, VA shall request verification of service from the 
service department.  38 C.F.R. § 3.203(c) (2003).

III.  Analysis

In the pending case, the appellant did not submit a DD Form 
214, a Certification of Release or Discharge from Active 
Duty, or an original Certificate of Discharge in accordance 
with 38 C.F.R. § 3.203(a)(1).  Therefore, VA twice requested 
the service department to verify whether the appellant's 
spouse served in the U.S. Armed Forces in the Philippines.  
The record submitted on appeal illustrates that the service 
department certified that it had no record of the appellant's 
spouse serving as a member of the Philippine Commonwealth 
Army, including the recognized guerillas, in the service of 
the U.S. Armed Forces following the inquires in 1992 and 2003 
respectively.  The other evidence that the appellant 
submitted, including a letter from the U.S. FCSC and an 
affidavit, are not the kinds of evidence that VA is permitted 
to use to effectively include an individual in the U.S. Armed 
Forces.  Duro v. Derwinski, 2 Vet. App. 530 (1992).  

Because the service department certified that the appellant's 
spouse had no service in the U.S. Armed Forces in the 
Philippines, the appellant is not eligible for VA death 
benefits.


ORDER

Entitlement to VA benefits is denied. 



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2





